Title: To James Madison from William Charles Coles Claiborne, 2 January 1809
From: Claiborne, William Charles Coles
To: Madison, James



N. O. Jany. 2nd. 1809.

I have the honor to transmit you a "Memoire" on the subject of the Batture; together with several interesting Documents.
The Author Judge Moreau is supposed to be well informed on the Civil Law, & I am persuaded, you will find his Memoire worthy of your perusal.
You have enclosed, a Copy of a correspondence (Marked A) between the Mayor of New Orleans, the Wardens of the Port and myself, on the subject of the Canal commenced on the Batture by Mr. Livingston.
Perceiving by the papers, that the case of the Batture is submitted by the House of Representatives, to the Attorney General, I have to request, that you would be pleased to lay before him the Documents now transmitted.  Nothing can be more certain, than that the Batture forms a part of the Bed of the Mississippi, for near six months in each year; at this time, it is nearly covered with water.

Signed, Wm. C. C. Claiborne

